DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 1/10/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments to claims 1,2, and 6 and addition of claims 18-19 have been made of record. Claims 5, 7 and 10-17 have been canceled.
Claims 1-4, 6, 8-9 and 18-19 are pending.
Claims 8-9 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 1-4, 6 and 18-19 are under examination.
Response to Arguments
Claim Objections-withdrawn
The objection of claims 2, 5 and 6 for the use of abbreviated phrases has been withdrawn in view of applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendments to the claim.
Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of promoting weight loss comprising administering any agonist of the TNF receptor agonist and IL-33 in a subject in need thereof is withdrawn in view of applicant’s arguments regarding the role of IL-17 and TNF in thermogenesis and lipolysis (Fig. 15A-15B, 16A-16C). Additionally, applicants’ arguments regarding IL17a -/- mice showing γδ T cells in thermogenesis are persuasive.
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (The J. of Immun. 185: 6947-6959, 2010) in view of Balog et al. (IDS, US Pub. No. 2016/0289171), Sturgill et al. (AJHO 13: 4-15, 2017), and as evidenced by American Heart Assoc. 2014 is withdrawn in view of applicant’s arguments. However, upon further search consideration, a new ground of rejection has been made under 35 USC 103 (a).
New Ground of Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (Previously applied, The J. of Immun. 185: 6947-6959, 2010) in view of Gatanaga et al. (US Pat. 6,593,456) and as evidenced by American Heart Assoc. 2014.
The instantly claimed invention is broadly drawn to a method of promoting weight loss the method comprising administering (i) TNF alpha or an agonist of TNFR and (ii) Interleukin 17 in a subject in need thereof, wherein the subject has BMI>29.
Zuniga et al teach IL-17 regulates adipogenesis and obesity (see the Title) and they teach that IL-17 does it by inhibiting adipogenesis and adipose tissue accumulation (abstract). They teach that IL-17 is expressed in adipose tissue predominantly in γδ T cells (abstract, Results at pg. 6949). They teach that inflammation links obesity and metabolic syndrome which includes insulin resistance, hyperglycemia, hypertension and dyslipidemia (pg. 6947). They teach treating a subject with IL-17 that inhibits lipid loading (pg. 6950, left col.), and therefore, would promote weight loss as being instantly claimed. They suggest that TNF alpha induces lipolysis in mature adipocytes (pg. 6947, left col.), however, they do not teach adding TNF alpha for promoting weight loss.
Gatanaga et al. teach TNF has functional similarity to leptin, which has been proposed to be adipostat (col. 2, lines61+). They teach that like leptin, TNF is expressed and secreted by adipocytes and can travel to brain. TNF administration also results in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a TNF-alpha as taught by Gatanaga et al in combination with an agent IL-17 that inhibits adipogenesis for promoting weight loss as taught by Zuniga et al. It would have been obvious to use a subject having BMI>29 as evidenced by American Heart assoc. to administer a composition comprising IL-17 and a TNFR agonist. Additionally, one would have been motivated to do so because Gatanaga et al teach that TNF administration could reduce energy intake, stimulate lipolysis, decrease LPL activity, decrease the glucose transporter GLUT4, and inhibit lipogenesis in the adipocyte (col. 3, lines 9+).   Further, one would have a reasonable expectation of success in using a combination of IL-17 and TNF alpha as taught by Gatanaga et al and Zuniga et al to promote weight loss in a subject in need thereof. .
Claims 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. (The J. of Immun. 185: 6947-6959, 2010) in view of Gatanaga et al. (US Pat. 6,593,456) as applied to claim 1 above, and further in view of Olive et al. (IDS, WO 2012/080769).
The instantly claimed invention is broadly drawn to a method of promoting weight loss the method comprising administering (i) TNF alpha or an agonist of TNFR and (ii) Interleukin 17 in a subject in need thereof, the method further comprising administering an agent that activates γδ T cells, wherein the agent that activates γδ T cells is a monoclonal antibody against γδ specific, wherein said monoclonal antibody targeting Vd2.
The teachings of Zuniga et al. and Gatanaga et al are set forth above. Neither Zuniga et al nor Gatanaga et al teaches administering an agent that activates γδ T cells, wherein the agent that activates γδ T cells is a monoclonal antibody against γδ specific, wherein said monoclonal antibody targeting Vd2.
Olive et al. teach administering an agent that activates γδ T cells (see summary at pg. 3). They teach that an anti-CD277 which targets Vd2 T cells.  They teach a monoclonal antibody anti-CD277 co-stimulates with CD3-TCR (pg. 43-44).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an agent which is an antibody that targets Vd2 T cells as taught by Olive et al. in combination with TNF-alpha as taught by Gatanaga et al in combination with IL-17, an agent that inhibits adipogenesis for 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646